Citation Nr: 1142431	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-43 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from May 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2009.  A statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.  The Veteran appeared at a September 2011 hearing before the Board at the RO.  A transcript is of record.    

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the Veteran's earlier contentions is that he has posttraumatic stress disorder (PTSD) related to service.  When the Veteran was afforded a VA examination in November 2008, the VA examiner considered the Veteran's only reported stressor at the time of the VA examination involving a military plane crash.  However, subsequent to the VA examination the Veteran has reported a new stressor that had not been previously considered.  At the hearing before the Board at the RO in September 2011, the Veteran testified that he was deployed to South America at one point in service to assist in rescuing hostages from the Contras in the 1980s.  The Veteran's DD 214 shows that his military occupational specialty was that of a security specialist; and that his last duty assignment and major command was with the 509th Security Police Squadron, Strategic Air Command.  Although the Board regrets further delay in appellate review, in view of the new stressor claimed by the Veteran, further development is necessary to meet the duty to assist. 

Additionally, it should be noted that during the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should make another request for the Veteran's service personnel records, to include duty assignments. 

2.  After receiving a response regarding any additional service personnel records, the RO should prepare a request to the U.S. Army and Joint Services Records Research Center (JSRCC) (formerly Center for Unit Records Research (CURR)) for corroboration of the Veteran's stressors, to include information regarding any injuries and fatalities (both military and civilian) in the crash of a jet at Pease Air Force Base in January 1981, and the claimed participation in a hostage rescue mission in South America. 

3.  After completion of the above, the Veteran should then be scheduled for another VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  If a claimed stressor has been corroborated, the examiner should be furnished the details of such stressor(s).  The examiner should clearly report all psychiatric disorders diagnosed on examination.  The examiner should then respond to the following:

     a)  If a claimed stressor(s) is corroborated and the examiner diagnoses PTSD, then the examiner should report whether the PTSD is related to the corroborated stressor(s) or to fear of hostile military action. 

     b) As to any acquired psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to  whether it is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability was manifested during service or it otherwise causally related to service, to include psychiatric symptomatology noted during service. 

A rationale should be furnished for all opinions. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

